Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Alan D. Eskow Executive Vice President and CFO Valley National Bancorp 973-305-4003 Anthony M. Bruno, Jr. Chairman, President and CEO Greater Community Bancorp 973-942-1111 VALLEY NATIONAL BANCORP TO ACQUIRE GREATER COMMUNITY BANCORP WAYNE, NJ and TOTOWA, NJ – March 19, 2008 Valley National Bancorp (NYSE:VLY) (“Valley”), the holding company for Valley National Bank, and Greater Community Bancorp (NASDAQ: GFLS) (“Greater Community”) jointly announced today that they have entered into a merger agreement by which Greater Community will merge with and into Valley.Greater Community is the holding company for Greater Community Bank, a commercial bank with approximately $1.0 billion in assets and 16 full-service branches in the northern New Jersey counties of Bergen, Passaic and Morris.Pursuant to the merger agreement, Greater Community Bank will be merged with and into Valley National Bank. Gerald H.
